Case 1:19-cv-06551-MKB-PK Document 1 Filed 11/20/19 Page 1 of 37 PageID #: 1



SHEEHAN & ASSOCIATES, P.C.
Spencer Sheehan
505 Northern Blvd., Suite 311
Great Neck, NY 11021
Telephone: (516) 303-0552
Facsimile: (516) 234-7800
spencer@spencersheehan.com
       -and-
REESE LLP
Michael R. Reese
100 West 93rd Street, 16th Floor
New York, NY 10025
Telephone: (212) 643-0500
Facsimile: (212) 253-4272
mreese@reesellp.com

United States District Court
Eastern District of New York                                     1:19-cv-06551

Lorenzo Benites, individually and on behalf
of all others similarly situated,
                                 Plaintiff,
                                                                    Complaint
                   - against -

7-Eleven, Inc.,
                                 Defendant

       Plaintiff by attorneys alleges upon information and belief, except for allegations pertaining

to plaintiffs, which are based on personal knowledge:


       1.      7-Eleven, Inc. (“defendant”) manufactures, distributes, markets, labels and sells ice

cream products purporting to contain flavor from their natural characterizing flavor, vanilla beans,

under their 7-Select GO!Yum brand (“Products”).

       2.      The Products are available to consumers from defendant's retail stores and

defendant’s website and are sold in units of 1 pint (473 ML).

       3.      The front label representations include “7-Select GO!Yum,” “Vanilla Bean,”


                                                  1
Case 1:19-cv-06551-MKB-PK Document 1 Filed 11/20/19 Page 2 of 37 PageID #: 2



“Vanilla Bean Ice Cream,” “Ice Cream Made With Natural Flavors,” a scoop of vanilla bean ice

cream with “specks” and vignettes of the flower of the vanilla plant.




       4.    The side panel states “Our Vanilla Bean Ice Cream Blends Premium Bourbon Vanilla

Beans and Real Vanilla into Each and Every Blissful Bite. Reward Yourself with the Luscious

Taste of this Iconic Cream Confection.”




                                                2
Case 1:19-cv-06551-MKB-PK Document 1 Filed 11/20/19 Page 3 of 37 PageID #: 3



I.      Vanilla is Perennial Favorite Ice Cream Flavor

        5.      Ice cream is a year-round treat enjoyed by 96% of Americans.1

        6.      Its popularity is attributed “to the perfect combination of elements – sugar, fat, frozen

water, and air – that make up the mouthwatering concoction.”2

        7.      Ice cream is defined by a minimum of 10 percent milkfat, weighing no less than 4.5

pounds to the gallon and containing less than 1.4 % egg yolk solids.3

        8.      Vanilla is the consistent number one flavor for 28% of Americans, confirmed two

groups who would know – the International Dairy Foods Association (IDFA) (ice cream

producers) and National Ice Cream Retailers Association (ice cream parlors).

        9.      The reasons for vanilla’s staying power are “not only because it is creamy and

delicious, but also because of its ability to enhance so many other desserts and treats.”4

        10.     By some estimates, approximately two-thirds of “all ice cream eaten is either vanilla

or vanilla with something stirred into it, like chocolate chips.”5

        11.     The applications of vanilla ice cream include its centerpiece between chocolate

wafers (“sandwich”), enrobed in chocolate on a stick (“bar”), topping a warm slice of fresh-baked

pie (“à la Mode”), drizzled with hot fudge, sprinkled with crushed nuts and topped by a maraschino

cherry (“sundae”) or dunked in a cold frothy glass of root beer (“float”).6


     A. Philadelphia-style v. French Ice Cream

        12.     In the development of ice cream, the two main types were Philadelphia-style and


1
  Arwa Mahdawi, The big scoop: America's favorite ice-cream flavor, revealed, The Guardian, July 11, 2018
2
  Vox Creative, The Reason You Love Ice Cream So Much Is Simple: Science, Eater.com, October 12, 2017.
3
  21 C.F.R. § 135.110(a)(2) (“Ice cream and frozen custard.”).
4
  Press Release, IDFA, Vanilla Reigns Supreme; Chocolate Flavors Dominate in Top Five Ice Cream Favorites Among
Americans, July 1, 2018
5
  Bill Daley (the other one), Which vanilla ice cream is the cream of the crop? We taste test 12 top brands, Chicago
Tribune, July 18, 2018
6
  The True Wonders of Vanilla Ice Cream, FrozenDessertSupplies.com.


                                                         3
Case 1:19-cv-06551-MKB-PK Document 1 Filed 11/20/19 Page 4 of 37 PageID #: 4



French ice cream, flavored of course, with vanilla.

         13.    Like many confections in the United States, ice cream was brought here from France,

courtesy of two statesmen who served as ambassadors to that nation: Thomas Jefferson and Ben

Franklin.

         14.    While these two Founding Fathers could agree on the terms of the Declaration of

Independence and Constitution, they could not agree on which type of vanilla ice cream was

superior.

         15.    Future President Thomas Jefferson was a partisan of the egg yolk base, describing

this treat as “French ice cream.”7

         16.    The egg yolk solids, when mixed with vanilla, distinguish a “French” vanilla ice

cream from its Philadelphia-style counterpart by providing a: 8

                        •    smoother consistency and silkier mouthfeel;

                        •    caramelized, smoky and custard-like taste; and

                        •    deep-yellow color.9


         17.    Due possibly to Jefferson’s efforts at popularizing this variety, ice cream with 1.4%

or more egg yolk solids as part of its base is referred to as “french ice cream.”10

         18.    According to legend, Ben Franklin’s “crème froid” was “one of the earliest recorded

ice cream recipes from the United States,” introduced during the sweltering summer of the



7
  Thomas Jefferson’s Handwritten Vanilla Ice Cream Recipe, Open Culture, July 13, 2014; Thomas Jefferson’s Vanilla
Ice Cream, Taste of Home, June-July 2012; Thomas Jefferson’s Original Vanilla Ice Cream Recipe, Jefferson Papers,
Library of Congress; Anna Berkes, “Ice Cream” in Thomas Jefferson Encyclopedia, Thomas Jefferson Foundation,
Inc., Monticello.org, June 28, 2013
8
  The descriptor “French” or “french” preceding “vanilla” does not modify the word “vanilla.”
9
  Sheela Prakash, What’s the Difference Between Vanilla and French Vanilla Ice Cream?, The Kitchn, June 7, 2017.
10
   21 C.F.R. § 135.110(f)(1) (“The name of the food is ‘ice cream’; except that when the egg yolk solids content of
the food is in excess of that specified for ice cream by paragraph (a) of this section, the name of the food is ‘frozen
custard’ or ‘french ice cream’ or ‘french custard ice cream’.)


                                                          4
Case 1:19-cv-06551-MKB-PK Document 1 Filed 11/20/19 Page 5 of 37 PageID #: 5



Constitutional Convention of 1787.11

         19.    Ever the inventor, Franklin adapted his ice cream recipe to the situation by relying

on the abundance of dairy farms in the Philadelphia region, the lack of hens to provide an egg yolk

base (compared to their prevalence in pre-Revolutionary France) and foregoing the cooking step

to more quickly deliver batches of this refreshing treat for the delegates.12

         20.    Philadelphia-style and French ice creams also differed in the form of vanilla they

used to provide flavor.

         21.    The French variety used vanilla extract, the liquid created when the flavor molecules

of a vanilla bean are extracted by alcohol.13

         22.    The Philadelphia-style relied on the dark brown seeds contained inside vanilla bean

pods which had not been subject to extraction – referred to as “caviar,” “specks” or “flecks.”




11
   Julia Reed, Ice cream two ways: A tale of two continents, King Arthur Flour, Blog, Aug. 24, 2018; but see Jeff
Keys, Ice Cream Mix-ins, N.p., Gibbs Smith (2009) at 14.
12
   Vanilla Ice Cream, Philadelphia-Style, The Perfect Scoop, Epicurious.com, Dec. 2011; Dr. Annie Marshall, Vanilla
Bean Ice Cream Two Ways, and Ice Cream Basics, July 8, 2011, Everyday Annie Blog (“Varieties of ice cream
generally fall into two main categories: Philadelphia-style or French-style. Philadelphia style ice creams are quicker
and simpler, with a heavy cream/milk mixture for the base. French-style ice creams have a custard base, with cooked
egg yolks to help achieve a creamy texture and rich flavor.”).
13
   21 C.F.R. §§ 169.175 (Vanilla extract.) (at least thirty-five (35) percent ethyl alcohol).


                                                          5
Case 1:19-cv-06551-MKB-PK Document 1 Filed 11/20/19 Page 6 of 37 PageID #: 6



              Vanilla Extract                               Vanilla Beans




        23.    Each of these forms of vanilla has its appeal – vanilla beans offer a more intense and

flavor, while vanilla extract wins for ease of use, portability and price.

        24.    Vanilla bean ice cream is expected to contain vanilla extract or vanilla flavoring and

vanilla beans as the only sources of flavoring, and the vanilla beans deliver a more intense and

pure flavor with strong visual appeal through the “specks” of the vanilla beans used in the

product.14

        25.    Vanilla extract and vanilla flavoring offer greater portability, consistency, ease of

use and costs less than unexhausted vanilla beans.

        26.    Vanilla ice cream provides a subtle and smoother vanilla taste, with a tan-orange hue

evoking the colors of true vanilla extract (similar to caramel in color) and the rich shades of yellow,



14
   Lisa Weiss and Gale Gand, Chocolate and Vanilla: A Baking Book, United States: Potter/Ten
Speed/Harmony/Rodale (2012) at 113-14; Louisa Clements, Pantry 101: Vanilla extract vs. vanilla beans, Chat Elaine,
Nov. 30, 2015; David Lebovitz, The Perfect Scoop: Ice Creams, Sorbets, Granitas, and Sweet
Accompaniments. United States: Potter/TenSpeed/Harmony (2011) at 26.


                                                        6
Case 1:19-cv-06551-MKB-PK Document 1 Filed 11/20/19 Page 7 of 37 PageID #: 7



consistent with butter and milkfat produced by this country’s dairy cattle.

        27.    In the best tradition of American compromise, the majority of ice cream today is

made in the Philadelphia-style, but flavored with vanilla extract.


II.     Vanilla is Constantly Subject to Efforts at Imitation Due to High Demand

        28.    The tropical orchid of the genus Vanilla (V. planifolia) is the source of the prized

flavor commonly known as vanilla, defined by law as “the total sapid and odorous principles

extractable from one-unit weight of vanilla beans.”15

        29.    Vanilla’s “desirable flavor attributes…make it one of the most common ingredients

used in the global marketplace, whether as a primary flavor, as a component of another flavor, or

for its desirable aroma qualities.”16

        30.    Though the Pure Food and Drugs Act of 1906 (“Pure Food Act”) was enacted to

“protect consumer health and prevent commercial fraud,” this was but one episode in the perpetual

struggle against those who have sought profit through sale of imitation and lower quality

commodities, dressed up as the genuine articles.17

        31.    It was evident that protecting consumers from fraudulent vanilla would be

challenging, as E. M. Chace, Assistant Chief of the Foods Division of the U.S. Department of

Agriculture’s Bureau of Chemistry, noted “There is at least three times as much vanilla consumed

[in the United States] as all other flavors together.”18

        32.    This demand could not be met by the natural sources of vanilla, leading


15
   21 C.F.R. §169.3(c).
16
   Daphna Havkin-Frenkel, F.C. Bellanger, Eds., Handbook of Vanilla Science and Technology, Wiley, 2018.
17
   Berenstein, 412; some of the earliest recorded examples of food fraud include unscrupulous Roman merchants who
sweetened wine with lead.
18
   E. M. Chace, “The Manufacture of Flavoring Extracts,” Yearbook of the United States Department of Agriculture
1908 (Washington, DC: Government Printing Office, 1909) pp.333–42, 333 quoted in Nadia Berenstein, "Making a
global sensation: Vanilla flavor, synthetic chemistry, and the meanings of purity," History of Science 54.4 (2016):
399-424 at 399.


                                                        7
Case 1:19-cv-06551-MKB-PK Document 1 Filed 11/20/19 Page 8 of 37 PageID #: 8



manufacturers to devise clever, deceptive and dangerous methods to imitate vanilla’s flavor and

appearance.

        33.     Today, headlines tell a story of a resurgent global threat of “food fraud” – from olive

oil made from cottonseeds to the horsemeat scandal in the European Union.19

        34.     Though “food fraud” has no agreed-upon definition, its typologies encompass an

ever-expanding, often overlapping range of techniques with one common goal: giving consumers

less than what they bargained for.


     A. Food Fraud as Applied to Vanilla

        35.     Vanilla is considered a “high-risk [for food fraud] product because of the multiple

market impact factors such as natural disasters in the source regions, unstable production, wide

variability of quality and value of vanilla flavorings,” second only to saffron in price.20

        36.     The efforts at imitating vanilla offers a lens to the types of food fraud regularly

employed across the spectrum of valuable commodities in today’s interconnected world.21

        Type of Food Fraud                                       Application to Vanilla

 ➢ Addition of markers
                                         •    Manipulation of the carbon isotope ratios to produce
      specifically tested for
                                              synthetic vanillin with similar carbon isotope composition
      instead of natural
                                              to natural vanilla
      component of vanilla beans

 ➢ Appearance of more and/or •                Ground vanilla beans and/or seeds to provide visual appeal
      higher quality of the                   as “specks” so consumer thinks the product contains real


19
   Jenny Eagle, ‘Today’s complex, fragmented, global food supply chains have led to an increase in food fraud’,
FoodNavigator.com, Feb. 20, 2019; M. Dourado et al., Do we really know what’s in our plate?. Annals of Medicine,
51(sup1), 179-179 (May 2019); Aline Wisniewski et al., "How to tackle food fraud in official food control authorities
in Germany." Journal of Consumer Protection and Food Safety: 1-10. June 11, 2019.
20
   Société Générale de Surveillance SA, (“SGS “), Authenticity Testing of Vanilla Flavors – Alignment Between
Source Material, Claims and Regulation, May 2019.
21
   Kathleen Wybourn, DNV GL, Understanding Food Fraud and Mitigation Strategies, PowerPoint Presentation, Mar.
16, 2016.


                                                         8
Case 1:19-cv-06551-MKB-PK Document 1 Filed 11/20/19 Page 9 of 37 PageID #: 9



     valued ingredient                      vanilla beans, when the ground beans have been exhausted
                                            of flavor
                                        •   Caramel to darken the color of an imitation vanilla so it
                                            more closely resembles the hue of real vanilla22
                                        •   Annatto and turmeric extracts in dairy products purporting
                                            to be flavored with vanilla, which causes the color to better
                                            resemble the hue of rich, yellow butter

                                        •   Tonka beans, though similar in appearance to vanilla
 ➢ Substitution and
                                            beans, are banned from entry to the United States due to
     replacement of a high
                                            fraudulent use
     quality ingredient with
                                        •   Coumarin, a toxic phytochemical found in Tonka beans,
     alternate ingredient of
                                            added to imitation vanillas to increase vanilla flavor
     lower quality
                                            perception

 ➢ Addition of less expensive
                                        •   Synthetically produced ethyl vanillin, derived from
     substitute ingredient to
                                            recycled paper, tree bark or coal tar, to imitate taste of real
     mimic flavor of more
                                            vanilla
     valuable component

                                        •   “to mix flavor materials together at a special ratio in which
                                            they [sic] compliment each other to give the desirable
                                            aroma and taste”23
 ➢ Compounding, Diluting,
                                        •   Combination with flavoring substances such as propenyl
     Extending
                                            guaethol (“Vanitrope”), a “flavoring agent [, also]
                                            unconnected to vanilla beans or vanillin, but unmistakably
                                            producing the sensation of vanilla”24




22
   Renée Johnson, “Food fraud and economically motivated adulteration of food and food ingredients." Congressional
Research Service R43358, January 10, 2014.
23
   Chee-Teck Tan, "Physical Chemistry in Flavor Products Preparation: An Overview" in Flavor Technology, ACS
Symposium Series, Vol. 610 1995. 1-17.
24
   Berenstein, 423.


                                                        9
Case 1:19-cv-06551-MKB-PK Document 1 Filed 11/20/19 Page 10 of 37 PageID #: 10



                                         •   “Spiking” or “fortification” of vanilla through addition of
                                             natural and artificial flavors including vanillin, which
                                             simulates vanilla taste but obtained from tree bark

                                         •   Alleged injection of vanilla beans with mercury, a
 ➢ Addition of fillers to give               poisonous substance, to raise the weight of vanilla beans;
      the impression there is                see International Flavors and Fragrances (IFF), Inc. v.
      more of the product than               Day Pitney LLP and Robert G. Rose, 2005. Docket
      there actually is                      Number L-4486-09, Superior Court of New Jersey,
                                             Middlesex County.

                                         •   Subtle, yet deliberate misidentification and obfuscation of
                                             a product’s components and qualities as they appear on the
                                             ingredient list
                                              o “ground vanilla beans” gives impression it describes
                                                  unexhausted vanilla beans when actually it is devoid
                                                  of flavor and used for aesthetics
 ➢ Ingredient List Deception25                o “natural vanilla flavorings” – “-ing” as suffix referring
                                                  to something like that which is described
                                              o “Vanilla With Other Natural Flavors” – implying –
                                                  wrongly – such a product has a sufficient amount of
                                                  vanilla to characterize the food; often containing high
                                                  amount of vanillin, which must be disclosed as an
                                                  artificial flavor when paired with vanilla


     B. The Use of Vanillin to Simulate Vanilla

        37.     The most persistent challenger to the authenticity of real vanilla has been synthetic

versions of its main flavor component, vanillin.

        38.     First synthesized from non-vanilla sources by German chemists in the mid-1800s,



25
  Recent example of this would be “evaporated cane juice” as a more healthful sounding term to consumers to identify
sugar.


                                                        10
Case 1:19-cv-06551-MKB-PK Document 1 Filed 11/20/19 Page 11 of 37 PageID #: 11



vanillin was the equivalent of steroids for vanilla flavor.

        39.    According to Skip Rosskam, a professor of vanilla at Penn State University and

former head of the David Michael flavor house in Philadelphia, “one ounce of vanillin is equal to

a full gallon of single-fold vanilla extract.”26

        40.    Today, only 1-2% of vanillin in commercial use is vanillin obtained from the vanilla

plant, which means that almost all vanillin has no connection to the vanilla bean.

        41.    Nevertheless, disclosure of this powerful ingredient has always been required where

a product purports to be flavored with vanilla. See Kansas State Board of Health, Bulletin, Vol. 7,

1911, p. 168 (cautioning consumers that flavor combinations such as “vanilla and vanillin…vanilla

flavor compound,” etc., are not “vanilla [extract] no matter what claims, explanations or formulas

are given on the label.”).

        42.    Since vanilla is the only flavor with its own standard of identity, its labeling is

controlled not by the general flavor regulations but by the standards for vanilla ingredients.

        43.    This means that if a product is represented as being characterized by vanilla yet also

contains non-vanilla vanillin, the label and packaging must declare the presence of vanillin and

identify it as an artificial flavor. See Vanilla-vanillin extract at 21 C.F.R. § 169.180(b) (“The

specified name of the food is "Vanilla-vanillin extract _-fold" or "_-fold vanilla-vanillin extract",

followed immediately by the statement "contains vanillin, an artificial flavor (or flavoring)".); see

also 21 C.F.R. § 169.181(b), § 169.182(b) (similar declarations required for Vanilla-vanillin

flavoring and Vanilla-vanillin powder).

        44.    This prevents consumers from being misled by products which may taste similar to

real vanilla and but for consumer protection requirements, would be sold at the price of real vanilla.


26
  Katy Severson, Imitation vs. Real Vanilla: Scientists Explain How Baking Affects Flavor, Huffington Post, May
21, 2019.


                                                      11
Case 1:19-cv-06551-MKB-PK Document 1 Filed 11/20/19 Page 12 of 37 PageID #: 12



       C. “Natural Vanillins” are Produced in a Non-Natural Manner

           45.    The past ten years have seen the introduction of vanillin ingredients that purport to

be a “natural flavor,” based on the raw material being a natural source and undergoing a natural

production process.

           46.    However, the starting material, eugenol, is subjected to high heat and high pressure

in conversion to vanillin.

           47.    This method is actually considered by the FDA to be a synthetic method of producing

a flavor by the FDA.

           48.    This “natural vanillin” is produced by the ton in China, with little transparency or

verification, before it is delivered to the flavor companies for blending.

           49.    Even if a vanillin ingredient can be labeled a “natural flavor,” when used with vanilla,

it must still be declared as an artificial flavor.


       D. Vanilla “WONF” (in sheep’s clothing) to Imitate Real Vanilla

           50.    The global shortage of vanilla beans has forced the flavor industry to “innovate[ing]

natural vanilla solutions…to protect our existing customers.”27

           51.    These “customers” do not include the impoverished vanilla farmers who are at the

mercy of global conglomerates nor consumers, who are sold products labeled as “vanilla” for the

same or higher prices than when those products contained only vanilla.

           52.    According to Suzanne Johnson, vice president or research at a North Carolina

laboratory, “Many companies are trying to switch to natural vanilla with other natural flavors

[WONF] in order to keep a high-quality taste at a lower price.”

           53.    According to industry leaders like the head of “taste solutions” at Irish conglomerate


27
     Amanda Del Buouno, Ingredient Spotlight, Beverage Industry, Oct. 3, 2016.


                                                         12
Case 1:19-cv-06551-MKB-PK Document 1 Filed 11/20/19 Page 13 of 37 PageID #: 13



Kerry, flavor manufacturers must “[G]et creative” and “build a compounded vanilla flavor with

other natural flavors.”

        54.     These compounded flavors typically exist in a “black box” and “consist of as many

as 100 or more flavor ingredients,” blended together in a special ratio to complement and enhance

the vanilla component.28

        55.     A compounded vanilla flavor “that matches the taste of pure vanilla natural extracts”

can supposedly “provide the same vanilla taste expectation while requiring a smaller quantity of

vanilla beans. The result is a greater consistency in pricing, availability and quality.”29

        56.     That high level executives in the flavor industry openly boast of their stratagems to

give consumers less vanilla for the same price is a stark contrast from when this industry

engaged in self-policing its members, specifically as to their use and labeling of vanilla products,

and had a separate vanilla sub-group, to protect consumers against the abuses it now appears to

encourage.


III.    Ice Cream Flavor Labeling

        57.     Daphna Havkin-Frenkel, editor of the Handbook of Vanilla Science and Technology,

and a leading scholar and researcher on vanilla, summarized the flavoring requirements in the

context of ice cream flavored by vanilla:30

                     There are three categories of vanilla ice cream, as defined by the FDA
                     Standard of Identity. Vanilla ice cream Category I contains only vanilla
                     extract. Vanilla ice cream Category II contains vanilla made up of 1 oz
                     of synthetic vanillin per 1 gallon of 1-fold vanilla extract. Vanilla ice


28
   Hallagan and Drake, FEMA GRAS and U.S. Regulatory Authority: U.S. Flavor and Food Labeling Implications,
Perfumer & Flavorist, Oct. 25, 2018; Charles Zapsalis et al., Food chemistry and nutritional biochemistry. Wiley,
1985, p. 611 (describing the flavor industry’s goal to develop vanilla compound flavors “That Seem[s] to be Authentic
or at Least Derived from a Natural Source”) (emphasis added).
29
   Donna Berry, Understanding the limitations of natural flavors, BakingBusiness.com, Jan. 16, 2018.
30
   Daphna Havkin-Frenkel and Faith C. Belanger, eds., Handbook of Vanilla Science and Technology, Wiley, 2018
(221).


                                                        13
Case 1:19-cv-06551-MKB-PK Document 1 Filed 11/20/19 Page 14 of 37 PageID #: 14



                      cream Category III contains synthetic ingredients.

           58.   Carol McBride, U.S. vanilla category manager for global flavor giant Symrise, noted

these requirements and their effect on consumers: “If the flavor comes partially or fully from

another source, the company must stamp ‘vanilla flavored’ or ‘artificial vanilla’ on the front of the

package, a likely turnoff to consumers.”31


       A. Early Ice Cream Flavoring Debate is “Stirring”

           59.   Before formal regulations were enacted, Congressional Hearings from the 1930s

offered the legislature the opportunity to state their position on the non-misleading designation of

flavors on ice cream products.

           60.   Unsurprisingly, the starting point for the debate was how to label vanilla ice cream

flavored with vanillin obtained not from vanilla beans but from clove oil, a natural source material.

           61.   Why, the lobbyists, asked Congress, could they not label their products as “vanilla

ice cream” if it contained vanillin from sources other than vanilla beans?

           62.   In response, Congressmen E.A. Kenny of New Jersey and Virgil Chapman of

Kentucky inquired of the ice cream lobby’s representative, Mr. Schmidt:

           Mr. Kenney: Do you not think, though, Mr. Schmidt, that if you label it vanilla
                       ice cream, it ought to be vanilla; and if it is made with vanillin
                       extracted from oil of cloves, you ought to label it manufactured
                       with such vanillin?

           Mr. Schmidt: Well, we, of course, do not think so. That is why we are here
                        making our protest. We think, after all, the consuming public is
                        accustomed to accepting as vanilla artificial vanillas.

           Mr. Kenney: We agree that Barnum educated us along that line a long time ago.
                       (emphasis added)

           ……………

           Mr. Chapman: I do think that if it is chocolate it ought to be labeled "chocolate";
31
     Melody M. Bomgardner, “The problem with vanilla,” Chemical & Engineering News, Sept. 12, 2016.


                                                       14
Case 1:19-cv-06551-MKB-PK Document 1 Filed 11/20/19 Page 15 of 37 PageID #: 15



                       and if it is flavored with vanillin made from oil of cloves, it ought
                       to be labeled to show that it is flavored with vanillin made from oil
                       of cloves; and if it is flavored with vanilla, it ought to be labeled
                       "vanilla"; and if it is " flavored with lemon, it ought to be labeled
                        lemon "; and if it is cherry, it ought to be labeled "cherry.”

       63.   Later in the hearing, Mr. Chapman and another industry representative engaged over

the proper declaration of flavor for ice cream:

               Mr. Chapman: Do you make raspberry?

               Mr. Hibben:      Yes.

               Mr. Chapman: And you put that on the label?

               Mr. Hibben       We say “raspberry ice cream.”

               Mr. Chapman      And if it is peach, you put that on the label?

               Mr. Hibben       It Is peach ice cream; yes.

               Mr. Chapman And If you call it vanilla, what do you put on?

               Mr. Hibben       We put "vanilla ice cream" on our labels. That Is what we
                                want to continue to do. We want to put vanilla on those
                                labels.

               Mr. Chapman      But you say you put in It oil of cloves instead of vanilla.

               Mr. Hibben       We do not use cloves. We use vanillin derived from the
                                oil of cloves.

               Mr. Chapman      If you put out strawberry ice-cream, you would not want
                                to use raspberry to make it, would you?

               Mr. Hibben       No; but we use vanillin, which is an ingredient of the
                                vanilla bean and, its true to name.

               Mr. Chapman      Is it an extract from the vanilla bean?

               Mr. Hibben       It is both. It is taken both from the eugenol and the vanilla
                                bean and is the same product. If you were a chemist you
                                could not tell the difference, and if you were a doctor, you
                                would say that one is just as harmless as the other.

               Mr. Chapman      I do not object to buying artificial vanilla ice cream if it is
                                pure, but if it is artificial. I would like to know what I am



                                                  15
Case 1:19-cv-06551-MKB-PK Document 1 Filed 11/20/19 Page 16 of 37 PageID #: 16



                                    getting.32

        64.    The above highlighted portions reveal that even before ice cream standards were

established, the central question for ice cream flavoring was whether the flavor source was entirely

derived from the characterizing flavor – whether raspberry for raspberry ice cream, vanilla for

vanilla ice cream and so on.


     B. Ice Cream Flavoring Regulations

        65.    The ice cream standard of identity, 21 C.F.R. § 135.110, established in the early

1960s “provided for a system for designating characterizing flavors in ice cream which has come

to be referred to as the ‘3 category flavor labeling.’” Exhibit “A,” FDA, Taylor M. Quinn,

Associate Director for Compliance, Bureau of Foods, to Glenn P. Witte, International Association

of Ice Cream Manufacturers, May 31, 1979 (“Quinn Letter, May 31, 1979”).

        66.    The requirements “recognize[s] three distinct types of ice cream, based on the use of

natural and various combinations of natural and various combinations of natural and artificial

flavors that characterize this food.” Exhibit “A,” Quinn Letter, May 31, 1979; see 21 C.F.R. §

135.110(f)(2)(i)-(iii); 21 C.F.R. § 135.110(f)(3)-(5).




32
  One of the reasons for the emphasis on flavor derived from the characterizing flavor was ice cream’s status as a
high value, expensive product, made mainly from milk and cream. The use of ersatz flavoring lowered the quality of
an otherwise valued item.


                                                       16
Case 1:19-cv-06551-MKB-PK Document 1 Filed 11/20/19 Page 17 of 37 PageID #: 17



                             Vanilla Ice Cream Labeling Quick Chart
 Category                    Label Diagram                       Flavor Source           Authority
                                                                                        (21 C.F.R.)
 I              [“characterizing flavor”] + [“ice cream”] → Vanilla Beans           §135.110(f)(2)(i)
                “Vanilla Ice Cream” or “Strawberry Ice
                Cream”

 II             [“characterizing flavor”] + [“flavored”] + Vanilla Beans;           §135.110(f)(2)(ii)
                [“ice cream”] → “Vanilla Flavored Ice Non-Vanilla
                Cream” or “Peach Flavored Ice Cream”       Beans

 III            [“artificial” or “artificially flavored”] + Vanilla Beans;          §135.110(f)(2)(iii)
                [“characterizing flavor”] + [“ice cream”] → Non-Vanilla
                “Artificially Flavored Vanilla Ice Cream” or Beans
                “Artificially Flavored Strawberry Ice
                Cream”


          67.   The key distinction between labeling flavors in ice cream compared to other foods is

in the meaning of “natural flavor.”

          68.   In ice cream, “natural flavor” refers to flavor derived only from the characterizing

flavor, while “artificial flavor” refers to flavors derived from sources other than the characterizing

flavor.

          69.   For a category 1 ice cream, which “contains no artificial flavor, the name on the

principal display panel or panels of the label shall be accompanied by the common or usual name

of the characterizing flavor, e.g., ‘vanilla,’ in letters not less than one-half the height of the letters

used in the words ‘ice cream.’” 21 C.F.R. §135.110(f)(2)(i); see Quinn Letter, May 31, 1979 (“the

designation of a characterizing flavor for category I ice cream is based on the premise that only

natural flavor derived from the product whose flavor is simulated may be used.”).

          70.   Category II and III both may contain a natural characterizing flavor and artificial

flavor simulating it, but differ based on whether the natural characterizing flavor predominates.

See 21 C.F.R. §135.110(f)(2)(ii) (“Category II”) (“If the food contains both a natural characterizing



                                                   17
Case 1:19-cv-06551-MKB-PK Document 1 Filed 11/20/19 Page 18 of 37 PageID #: 18



flavor and an artificial flavor simulating it, and if the natural flavor predominates”); 21 C.F.R.

§135.110(f)(2)(iii) (“Category III”) (“If the food contains both a natural characterizing flavor and

an artificial flavor simulating it, and if the artificial flavor predominates”); Exhibit “A,” Quinn

Letter, May 31, 1979 (“The flavor designation for category II ice cream is on the basis that the

product contains both natural and artificial flavor, but the natural flavor predominates, whereas in

category III the artificial flavor predominates.”).

        71.    The non-vanilla flavor which simulates the natural characterizing vanilla flavor is

deemed to predominate when “the amount of vanillin used is greater than 1 ounce per unit of

vanilla constituent.” See 21 C.F.R. §135.110(f)(5)(i); Exhibit “B,” FDA, R.E. Newberry, Assistant

to the Director, Division of Regulatory Guidance, Bureau of Foods, to Daniel P. Thompson,

October 30, 1979 (“Newberry Letter, October 30, 1979”) (a non-vanilla flavor “is deemed to

simulate [resemble or reinforce] vanilla if the addition of the non-vanilla flavor results in a

reduction in the amount of vanilla bean derived flavor that would otherwise be used in a vanilla

flavored ice cream…such a product would come under category III and have to be labeled as

‘artificial vanilla.’”).

        72.    The requirements – and resulting consumer expectations for almost fifty years – are

clear: “the flavor agent for vanilla ice cream (a category I product) is limited to vanilla bean and/or

flavor derived from vanilla beans.” Exhibit “A,” Quinn Letter, May 31, 1979; see also Exhibit

“C,” Summers Letter, April 10, 1979 (“A product identified as ‘Vanilla Ice Cream’ is subject to

the category 1 ice cream requirements and, therefore, must contain only the characterizing flavor

derived from vanilla beans,” “the standard for ice cream does not provide for the label designation

of “With other [natural] flavors” (WONF).”).


IV.     Flavoring Regulations for Ice Cream are Distinct from Other Foods



                                                  18
Case 1:19-cv-06551-MKB-PK Document 1 Filed 11/20/19 Page 19 of 37 PageID #: 19



           73.    The flavor regulations for ice creams are separate from the general flavor regulations

for other foods. Compare 21 C.F.R. § 135.110(f)(2)-(5) with 21 C.F.R. § 101.22; Exhibit “A,”

Quinn Letter, May 31, 1979 (“The general flavor regulations are not applicable to this standardized

food.”).

           74.    The ice cream flavor designations were “established long before the development of

the general flavor regulations published under 21 CFR 101.22.” Exhibit “C,” FDA, J.L. Summers,

Assistant to the Director, Division of Regulatory Guidance, Bureau of Foods, April 10, 1979 to

David B. Daugherty              (“Summers Letter, April 10, 1979”) (“Consequently, the labeling

requirements for the declaration of flavors in the name of ice cream are specifically provided for

by the standard and is separate and apart from the general flavor regulations.”).33

           75.    Under 21 C.F.R. § 101.22(a)(3), “natural flavor” is defined generally as “the essential

oil, oleoresin, essence or extractive…which contains the flavoring constituents” from a natural

source such as plant material and can refer to combinations of natural flavors.

           76.    “Artificial flavor” in contrast is any substance whose function is to impart flavor that

is not derived from a natural source. See 21 C.F.R. § 101.22(a)(1).

           77.    For the purposes of designating the type of ice cream on the front label, whether a

flavor complies with the general definition of natural flavor in other regulations has no relevance.

Exhibit “C,” Summers Letter, April 10, 1979 (“A product identified as ‘Vanilla Ice Cream’ is

subject to the category I ice cream requirements and, therefore, must contain only the

characterizing flavor derived from vanilla beans.”); Exhibit “A,” Quinn Letter, May 31, 1979 (“It

is our understanding that there are available in the market place, natural flavoring compounds that

resemble, simulate and/or enhance vanilla flavor but are not derived from vanilla bean. These



33
     Compare 21 C.F.R. § 135.110(f)(2)-(5) with 21 C.F.R. § 101.22.


                                                         19
Case 1:19-cv-06551-MKB-PK Document 1 Filed 11/20/19 Page 20 of 37 PageID #: 20



flavor compounds would not comply with the intent of the flavor provisions of Category I ice

cream”).

           78.    This is because 21 C.F.R. § 135.110(f) “makes no provision for any natural flavors

other than natural characterizing flavors.” Exhibit “D,” Joseph Hile, Associate Commissioner for

Regulatory Affairs, February 9, 1983, Formal Advisory Opinion at p. 9 (“Hile Letter, February 9,

1983”) (“FDA must treat all natural flavors that simulate the characterizing flavor as artificial

flavors when deciding what name should appear on the principal display panel”).34

           79.    At best, “[N]atural flavors not derived from vanilla beans may be used in

combination with the standardized items included under 21 CFR 169 (vanilla-vanillin extract or

vanilla-vanillin flavoring) for category II vanilla flavored ice cream provided that the flavoring

contributed by or derived from the vanilla beans predominates.” Exhibit “E,” FDA, Quinn to

Kenneth Basa, August 22, 1979 (“Quinn Letter, August 22, 1979”).


V. The Products are Misleading Because they Contain Non-Vanilla Flavoring


           80.    The front label statements of “Vanilla Bean Ice Cream” and “Vanilla Bean” are

understood by consumers to identify a product where (1) vanilla is the characterizing flavor, (2)

vanilla is contained in a sufficient amount to flavor the product, (3) the flavor is derived from

vanilla extract or vanilla flavoring and unexhausted vanilla beans, (4) no other flavors in the

simulate, resemble, reinforce, or enhance flavoring from vanilla and (5) vanilla is the exclusive

source of flavor.

           81.    The front label states “Ice Cream Made with Natural Flavors” which fails to

adequately inform consumers that the Products actually contain “non-vanilla flavors.”



34
     21 C.F.R. § 135.110(f) was previously 21 C.F.R. § 135.110(e).


                                                          20
Case 1:19-cv-06551-MKB-PK Document 1 Filed 11/20/19 Page 21 of 37 PageID #: 21



       82.      The Product’s use of the term “Natural Flavors” is outside of a regulatory shield

provided by the general flavoring regulations because this term’s meaning in the context of ice

cream is distinct, which consumers have come to expect over decades of non-misleading ice cream

descriptions.

       83.      Had the Product sought to adequately inform consumers of the presence of non-

vanilla flavors, it could have been described as “vanilla bean flavored ice cream” or another such

term, depending on criteria currently known only to defendant (i.e., components of the “natural

flavor” ingredient).


    A. Ingredient List Declaration of “Natural Flavor” Reveals Flavor is Not Exclusively Vanilla

       84.      The ingredient list reveals the Product containS non-vanilla flavors because “Natural

Flavors” is declared.

                                            Ingredient List




                 INGREDIENTS: MILK, CREAM, SKIM MILK, SUGAR, EGG
                 YOLKS, CONTAINS 2% OR LESS OF GROUND VANILLA
                 BEANS, VANILLA EXTRACT, NATURAL FLAVORS, CAROB
                 BEAN GUM, TARA GUM, GUAR GUM, CARRAGEENAN.

       85.      Where a product is labeled vanilla bean ice cream without any or adequate

qualification, but the ingredient list identifies “natural flavor” in addition to exclusively vanilla

flavoring ingredients such as vanilla extract, it means (1) the flavoring in the food is not exclusively

from vanilla, (2) the non-vanilla flavor may contain vanillin, not disclosed as an artificial flavor

when paired with vanilla and (3) the non-vanilla flavors simulate, resemble and reinforce the


                                                  21
Case 1:19-cv-06551-MKB-PK Document 1 Filed 11/20/19 Page 22 of 37 PageID #: 22



vanilla flavor.

           86.     The ingredient list does not only declare the common or usual names of the

exclusively vanilla ingredients, viz, Vanilla Extract, Concentrated Vanilla Extract, Vanilla

Flavoring and Concentrated Vanilla Flavoring. See 21 C.F.R. §§ 169.175 to 169.178.

           87.     These exclusively vanilla ingredients – vanilla flavoring, vanilla extract, etc. – differ

only in that the former is at least thirty-five (35) percent ethyl alcohol while the latter is less than

this amount.35

           88.     Because ice cream is a standardized food and the vanilla ingredients are subject to

their own standards of identity, the designation of these vanilla ingredients is controlled by 21

U.S.C. §343(g) – they are required to be specifically declared:36

                    A food shall be deemed to be misbranded –

                    (g) Representation as to definition and standard of identity

                    If it purports to be or is represented as a food for which a definition and standard of
                    identity has been prescribed by regulations as provided by section 341 of this title,
                    unless (1) it conforms to such definition and standard, and (2) its label bears the
                    name of the food specified in the definition and standard, and, insofar as may be
                    required by such regulations, the common names of optional ingredients (other than
                    spices, flavoring, and coloring) present in such food.

       B. “Natural Flavor” is Non-Vanilla Flavor, an Admission the Product Fails to Deliver Only
          Vanilla Flavor

           89.     Though the Product lists “Vanilla Extract” and “Natural Flavors” separately and

consecutively in the ingredient list, it is probable that these ingredients were added to the ice cream

mix together, in one flavoring package.

           90.     When companies use vanilla and non-vanilla flavors in a product, they are often

purchased in one package or container.


35
     21 C.F.R. §§ 169.175 (Vanilla extract.), 169.177 (Vanilla flavoring.); also concentrated versions of each of these.
36
     21 U.S.C. § 343(g)(2) read with 21 C.F.R. § 135.110(f)(2)(i) and 21 C.F.R. §§ 169.175 – 169.178.


                                                            22
Case 1:19-cv-06551-MKB-PK Document 1 Filed 11/20/19 Page 23 of 37 PageID #: 23



         91.    The reasons for this include (1) having to manage fewer suppliers, (2) formulation

and blending of the flavor components to enhance and modify other components or product

ingredients, (4) consistency within the product batches the flavor is added to, (5) volatile nature of

flavoring constituents, (6) the ability to make misleading representations with respect to a

product’s flavor and ingredients and (7) ease of use.

         92.    Where a multicomponent ingredient is included in a food, it can be declared by (1)

indicating the common or usual name of the ingredient with the components declared in

parentheses in order of predominance by weight and (2) by splitting the components of the

ingredient and incorporating them into the ingredient list in order of predominance by weight.37

         93.    When a food manufacturer receives a flavor component from a flavor supplier that

consists of two or more natural flavor ingredients, it can be labeled by declaring each ingredient

by its common or usual name such as “strawberry flavor, banana flavor.”38

         94.    Flavorings are not subject to the provisions which allow for the components of an

ingredient to be incorporated into the statement of ingredients in order of predominance by weight

such that when “strawberry flavor, banana flavor” is added to a fabricated food, it will be

designated as “natural flavor.”

         95.    However, on the labels for foods intended for consumers, this flavor combination is

required to be labeled “natural flavor,” as long as the flavor is not exclusively vanilla extract or

vanilla flavoring – in which case the vanilla standards of identity would apply.39

         96.    One of the reasons for the exception requiring designation of non-exclusively vanilla



37
   21 C.F.R. § 101.4(b)(2).
38
   21 C.F.R. § 101.22(g)(2).
39
   See 21 C.F.R. § 101.4(b)(1) (“Spices, flavorings, colorings and chemical preservatives shall be declared according
to the provisions of 101.22.”) with 21 C.F.R. § 101.22(h)(1) (“The label of a food to which flavor is added shall declare
the flavor in the statement of ingredients in the following way: (1) Spice, natural flavor, and artificial flavor may be
declared as "spice", "natural flavor", or "artificial flavor", or any combination thereof, as the case may be.”)


                                                          23
Case 1:19-cv-06551-MKB-PK Document 1 Filed 11/20/19 Page 24 of 37 PageID #: 24



ingredients to be labeled as “natural flavor” is because components of a flavor are often highly

concentrated.

       97.      Consider a flavor containing real strawberry ingredients – the flavoring strength of

this component would be orders of magnitude less than flavor compounds – formulated from

strawberries or from other natural sources.

       98.      One drop of the concentrated flavor molecules would be equivalent of an entire

strawberry.

       99.      If companies were allowed to list components of flavor by the standard order of

predominance by weight, strawberries would appear ahead of “natural flavor” on the ingredient

list and consumers would be deceived that the product’s flavoring is from real strawberries, when

in fact it was from the highly concentrated flavor compounds – either from strawberries or other

natural sources.

       100. The Product’s declaration of “Vanilla Extract, Natural Flavors” does not have any

significance as to the amount of these ingredients in the Product by weight because “[T]he

descending order of predominance requirements of [21 C.F.R. § 101.4(a)(1)] do not apply to

ingredients present in amounts of 2 percent or less by weight.” See 21 C.F.R. § 101.4(a)(2).

       101. Nevertheless, the Product is misleading because it appears what is a “Vanilla With

Other Natural Flavors” ingredient was subject to “ingredient splitting.”

       102. The ingredients – “Vanilla Extract, Natural Flavors” are plausibly and credibly the

compounded Vanilla WONF ingredient that contains potentiators and enhancers, like maltol, and

often contains vanillin.


VI.    Product Analysis Would Reveal or Reveals Presence of Non-Vanilla Flavors

       103. Gas chromatography-mass spectrometry (“GC-MS”) can determine the presence of



                                                  24
Case 1:19-cv-06551-MKB-PK Document 1 Filed 11/20/19 Page 25 of 37 PageID #: 25



flavor compounds typically associated with vanilla (“marker compounds”).

           104. The four marker compounds for vanilla from real vanilla beans are present in

consistent amounts, identified below.

                                 Compounds             Percent Present in Vanilla Beans
                                    vanillin                      1.3-1.7 %
                          p-hydroxybenzaldehyde                     0.1%
                                 vanillic acid                     0.05%
                           p-hydroxybenzoic acid                   0.03%

           105. GC-MS analysis of the Products is likely to show mismatched ratios of vanilla

marker compounds and/or the non-detection of certain of said compounds.

           106. This would be due to the highly concentrated “Natural Flavors” ingredient, which

would compensate for a de minimis amount of actual vanilla ingredient – extract or flavoring.


VII.       Misleading Use and/or Description of Vanilla Beans

           107. The Products are misleading with respect to the ground vanilla beans listed on the

ingredient list.

           108. After all of the flavor has been extracted from vanilla beans, the exhausted, or spent

beans achieve a secondary usage.

           109. The first (re-)use of the spent vanilla beans involves a drying, chopping and sining

process and then are added to a product “strictly in a cosmetic manner, as they are flavorless.”40

           110. The second usage involves infusing the exhausted beans with synthetic vanillin or

other flavoring substances prior to being incorporated into food.

           111. This second method is more misleading than the first because the spent beans now



40
     Chat Nielsen, Jr., The Story of Vanilla, p. 15.



                                                        25
Case 1:19-cv-06551-MKB-PK Document 1 Filed 11/20/19 Page 26 of 37 PageID #: 26



have flavor, but unbeknownst to consumers, it is not the flavor which is present in a vanilla bean

that has not been exhausted.

          112. The presence of “ground vanilla beans” on the Product’s ingredient list is deceptive

and misleading because (i) these ground vanilla beans are devoid of flavor and (ii) the ingredient

name fails to indicate this by accurately describing it as “spent (or exhausted) ground vanilla

beans.”

          113. The use of the term “ground vanilla beans” does not imply or disclose the vanilla

beans are already spent or exhausted since unexhausted vanilla beans may be “ground” prior to

inclusion in a product.

          114. Consumers will see vanilla beans in the product images, descriptive text and

ingredient list and reasonably expect the Product contains a greater amount and an additional type

or form of vanilla when it does not.

          115. It is plausible and likely that the “ground vanilla beans” on the ingredient list of the

Products are exhausted or spent for several reasons.

          116. First, in a mass produced, private label product, the inclusion of ground vanilla beans

would result in inconsistent flavoring from batch to batch.

          117. Second, the use of ground vanilla beans not devoid of flavor requires unique

equipment and processes.

          118. Currently, only a handful of renowned, regional companies, such as Graeters of Ohio,

which use actual, non-exhausted vanilla beans in their ice cream products.

          119. The Products here are made by a large dairy products manufacturer making it less

likely it can employ the practices of Graeters on a large scale.

          120. Third, the global scarcity of vanilla beans means that almost all vanilla beans are




                                                   26
Case 1:19-cv-06551-MKB-PK Document 1 Filed 11/20/19 Page 27 of 37 PageID #: 27



used for extraction purposes.

           121. The liquid extract form has more uses than unexhausted vanilla beans, and is easier

to sell.

           122. Fourth, numerous industry reports have taken notice of the proliferation of vanilla

beans – referred to in some publications as seeds – on the market.

           123. Cook’s Vanilla, an established vanilla supplier, has seen “an inordinate increase in

demand for seeds, even while demand for pure vanilla extract has dropped,”

           124. The last two years, companies have requested:

           thousands of pounds of vanilla bean seeds accompanying much smaller orders for
           blended (Category II) vanillas made from both artificial and pure extract.

           The mismatch between demand for vanilla seeds and vanilla extract makes it
           impossible to supply enough seeds. Since the seeds are a small by-product of
           vanilla extract, and we cannot obtain them unless we buy (extremely expensive)
           whole vanilla bean pods and make (extremely expensive) pure vanilla extract
           from them.

           Even the cheapest, lowest-grade vanilla bean pods cost more that $100 per pound.
           So it unequivocally makes no sense to purchase vanilla bean pods for the sole
           purpose of getting their seeds.

           Which means that some of the seeds you see are not vanilla bean seeds at all. Just
           as with pure vanilla extract, we suspect significant adulteration of exhausted
           vanilla bean seeds in the industry.41

           125. Aust & Hachman, a vanilla trading company, recently noted that “[T]he demand for

exhausted or spent vanilla, (vanilla waste after extraction), and vanilla seeds sifted from this

material has exploded over the last 12 months” because the amount of actual vanilla has been at

low levels, in part due to climactic conditions.42

           126. Fifth, the Product’s ingredient list contains two other ingredients which, by




41
     Cook’s Blog, Vanilla Bean Seeds: A Troubling New Trend, June 13, 2019.
42
     Aust & Hachman Canada, May 2019 Update.


                                                        27
Case 1:19-cv-06551-MKB-PK Document 1 Filed 11/20/19 Page 28 of 37 PageID #: 28



definition, only impart flavor – vanilla extract and natural flavors.

         127. Therefore, the vanilla beans – part of the product name and conspicuous in the scoop

of ice cream on the front label – do not need to provide flavor, since other ingredients fulfill that

function.


VIII.    Vanilla Bean Ice Cream Products are Misleading Because They are Labeled and Named
         Similar to Other Products

         128. Competitor brands to defendant’s Products are labeled as or containing vanilla bean

ice cream, and are not misleading because they only contain flavoring derived from vanilla beans.


   A. Vanilla Bean Ice Cream Product of Competitor and Defendant

         129. The following is an example of a Vanilla Bean Ice Cream of defendant and a

competitor.

               Competitor Product                                       Product

        Madagascar Vanilla Bean Ice Cream                      Vanilla Bean Ice Cream




                                                 28
Case 1:19-cv-06551-MKB-PK Document 1 Filed 11/20/19 Page 29 of 37 PageID #: 29




                                                  INGREDIENTS: MILK, CREAM, SKIM
 INGREDIENTS: CREAM, MILK, CANE                   MILK, SUGAR, EGG YOLKS, CONTAINS
 SUGAR, SKIM MILK, EGGS, VANILLA                  2% OR LESS OF GROUND VANILLA
 BEAN, VANILLA EXTRACT, CAROB                     BEANS, VANILLA EXTRACT, NATURAL
 BEAN GUM, GUAR GUM.                              FLAVORS, CAROB BEAN GUM, TARA
                                                  GUM, GUAR GUM, CARRAGEENAN.

        130. The competitor product lists only “Vanilla Bean” and “Vanilla Extract” on its

ingredient list.

        131. The competitor product does not need to include “Natural Flavors” because the

flavoring comes only from real, unexhausted vanilla beans and vanilla extract.

        132. The competitor product’s listing of vanilla beans as an ingredient and in the name of

their products is truthful and non-misleading because that product does not declare “natural

flavors” and the manufacturer’s transparent business practices has removed any doubt about its

authenticity in disclosing its methods for including non-exhausted vanilla beans.


IX. Conclusion


        133. The flavor houses and the failure of the flavor industry to engage in its prior role of

self-policing industry are culpable for the above-referenced consumer deception.

        134. This self-policing role was discarded at approximately the same time the flavor trade

group disbanded its vanilla sub-group, tasked exclusively with preventing the consumer fraud

described here.

        135. Even though the flavor industry and flavor companies do not manufacture the

Product, they supply its most valuable and important component – the flavoring.



                                                29
Case 1:19-cv-06551-MKB-PK Document 1 Filed 11/20/19 Page 30 of 37 PageID #: 30



        136. The proportion of the characterizing component, vanilla – from vanilla beans and

vanilla extract or vanilla flavoring – have a material bearing on price or consumer acceptance of

the Products because they are more expensive and desired by consumers.

        137. The Products are misleading because they do not contain the amount, type and

percentage of vanilla beans and vanilla extract or vanilla flavoring as a component of the flavoring

in the ice cream, which is required and consistent with consumer expectations.

        138. Had plaintiff and class members known the truth about the Products, they would not

have bought the Product or would have paid less for it.

        139. The Product contains other representations which are misleading and deceptive.

        140. As a result of the false and misleading labeling, the Product is sold at a premium

price, approximately no less than $5.99 per 473 ML, excluding tax – compared to other similar

products represented in a non-misleading way.

                                      Jurisdiction and Venue


        141. Jurisdiction is proper pursuant to 28 U.S.C. § 1332(d)(2) (Class Action Fairness Act

of 2005 or “CAFA”).

        142. Under CAFA, district courts have “original federal jurisdiction over class actions

involving (1) an aggregate amount in controversy of at least $5,000,000; and (2) minimal

diversity[.]" Gold v. New York Life Ins. Co., 730 F.3d 137, 141 (2d Cir. 2013).

        143. Upon information and belief, the aggregate amount in controversy is more than

$5,000,000.00, exclusive of interests and costs.

        144. This is a reasonable assumption because defendant’s Product is sold in thousands of

stores across all 50 states.

        145. Plaintiff Lorenzo Benites is a citizen of New York.



                                                   30
Case 1:19-cv-06551-MKB-PK Document 1 Filed 11/20/19 Page 31 of 37 PageID #: 31



        146. Defendant 7-Eleven, Inc. is a Texas corporation with a principal place of business in

Irving, Dallas County, Texas.

        147. This court has personal jurisdiction over defendant because it conducts and transacts

business, contracts to supply and supplies goods within New York.

        148. Venue is proper because plaintiff and many class members reside in this District and

defendant does business in this District and State.

        149. A substantial part of events and omissions giving rise to the claims occurred in this

District.

                                                 Parties

        150. Plaintiff Lorenzo Benites is a citizen of Queens County, New York.

        151. Defendant is a Texas corporation with a principal place of business in Irving, Dallas

County, Texas.

        152. During the class period, plaintiff purchased one or more of the Product identified

herein, in his district and/or state, for personal use, consumption or application based on the above

representations, for no less than the price indicated, supra, excluding tax,

        153. Plaintiff would consider purchasing the Product again if there were assurances that

the Products’ representations were no longer misleading.

                                         Class Allegations


        154. The classes will consist of all consumers in all 50 states with sub-classes for the

individual states and nationwide classes.

        155. Common questions of law or fact predominate and include whether the

representations were likely to deceive reasonable consumers and if plaintiff and class members are

entitled to damages.



                                                 31
Case 1:19-cv-06551-MKB-PK Document 1 Filed 11/20/19 Page 32 of 37 PageID #: 32



       156. Plaintiff's claims and basis for relief are typical to other members because all were

subjected to the same representations.

       157. Plaintiffs is adequate representative because his or her interests do not conflict with

other members.

       158. No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

       159. Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest.

       160. Plaintiff's counsel is competent and experienced in complex class action litigation

and intends to adequately and fairly protect class members’ interests.

       161. Plaintiff seeks class-wide injunctive relief because the practices continue.

                           New York General Business Law (“GBL”) §§ 349 & 350
                        and Consumer Protection Statutes of Other States and Territories

       162. Plaintiff asserts causes of action under the consumer protection statutes of New York,

General Business Law (“GBL”) §§ 349 & 350.

       163. Defendant’s acts and omissions are not unique to the parties and have a broader

impact on the public.

       164. Plaintiff and class members desired to purchase products which were as described

by defendant and expected by reasonable consumers, given the product type.

       165. Defendant’s acts and omissions are not unique to the parties and have a broader

impact on the public.

       166. Defendant’s conduct was misleading, deceptive, unlawful, fraudulent, and unfair

because it gives the impression to consumers the Products contain sufficient amounts of the

highlighted ingredient, vanilla beans, to characterize the taste or flavor of the Products.



                                                 32
Case 1:19-cv-06551-MKB-PK Document 1 Filed 11/20/19 Page 33 of 37 PageID #: 33



                                       Negligent Misrepresentation

       167. Plaintiff incorporates by reference all preceding paragraphs.

       168. Defendant misrepresented the substantive, quality, compositional, organoleptic

and/or nutritional attributes of the Products through misrepresenting the characterizing properties

of the flavoring ingredient, vanilla beans.

       169. Defendant had a duty to disclose and/or provide non-deceptive labeling of the

Products and knew or should have known same were false or misleading.

       170. This duty is based on defendant’s position as an entity which has held itself out as

having special knowledge and experience in the production, service and/or sale of the product or

service type.

       171. The representations took advantage of consumers’ (1) cognitive shortcuts made at

the point-of-sale and (2) trust placed in defendant, a well-known and respected brand in this sector.

       172. Plaintiff and class members reasonably and justifiably relied on these negligent

misrepresentations and omissions, which served to induce and did induce, the purchase of the

Products.

       173. Plaintiff and class members would not have purchased the Products or paid as much

if the true facts had been known, suffering damages.

            Breaches of Express Warranty, Implied Warranty of Merchantability and
                  Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

       174. Plaintiff incorporates by reference all preceding paragraphs.

       175. Defendant manufactures and sells products which contain the identified

characterizing ingredients and/or flavors, in amounts sufficient to independently characterize the

Products, which are desired by consumers and does not contain flavor from other ingredients.

       176. The Products warranted to Plaintiff and class members that they possessed



                                                 33
Case 1:19-cv-06551-MKB-PK Document 1 Filed 11/20/19 Page 34 of 37 PageID #: 34



substantive, functional, nutritional, qualitative, compositional, organoleptic, sensory, physical and

other attributes which they did not due to the flavoring not consisting entirely of vanilla from

vanilla beans and vanilla extract or vanilla flavoring.

       177. Defendant had a duty to disclose and/or provide a non-deceptive description and

identification of the Products.

       178. This duty is based, in part, on defendant’s position as one of the most recognized

companies in the nation in this sector.

       179. Plaintiff provided or will provide notice to defendant, its agents, representatives,

retailers and their employees.

       180. The Products did not conform to their affirmations of fact and promises due to

defendant’s actions and were not merchantable.

       181. Plaintiff and class members relied on defendant’s claims, paying more than they

would have.

                                              Fraud


       182. Plaintiff incorporates by references all preceding paragraphs.

       183. Defendant’s purpose was to sell products which purported to contain valuable and

desired characterizing ingredients and/or flavors, and represent the Products were exclusively

flavored by the designated ingredients and contained sufficient independent amounts of same.

       184. Defendant’s fraudulent intent is evinced by its failure to accurately indicate the

Products contained non-vanilla flavoring in place of actual, non-exhausted vanilla bean component

in the Products.

       185. Plaintiff and class members observed and relied on defendant’s claims, causing them

to pay more than they would have, entitling them to damages.



                                                 34
Case 1:19-cv-06551-MKB-PK Document 1 Filed 11/20/19 Page 35 of 37 PageID #: 35



                                            Unjust Enrichment

       186. Plaintiff incorporates by reference all preceding paragraphs.

       187. Defendant obtained benefits and monies because the Products were not as

represented and expected, to the detriment and impoverishment of Plaintiff and class members,

who seek restitution and disgorgement of inequitably obtained profits.

                                   Jury Demand and Prayer for Relief

Plaintiff demands a jury trial on all issues.

    WHEREFORE, Plaintiff prays for judgment:

   1. Declaring this a proper class action, certifying Plaintiff as representative and undersigned

       as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant to correct the

       challenged practices to comply with the law;

   3. Injunctive relief to remove and/or refrain from the challenged representations, restitution

       and disgorgement for members of the State Subclasses pursuant to the consumer protection

       laws of their States;

   4. Awarding monetary damages and interest, including treble and punitive damages, pursuant

       to the common law and consumer protection law claims, and other statutory claims;

   5. Awarding costs and expenses, including reasonable fees for plaintiff's attorneys and

       experts; and

   6. Other and further relief as the Court deems just and proper.

Dated: November 20, 2019
                                                                Respectfully submitted,

                                                                Sheehan & Associates, P.C.
                                                                /s/Spencer Sheehan
                                                                Spencer Sheehan
                                                                505 Northern Blvd., Suite 311


                                                  35
Case 1:19-cv-06551-MKB-PK Document 1 Filed 11/20/19 Page 36 of 37 PageID #: 36



                                                  Great Neck, NY 11021
                                                  Telephone: (516) 303-0552
                                                  Facsimile: (516) 234-7800
                                                  spencer@spencersheehan.com
                                                  E.D.N.Y. # SS-8533
                                                  S.D.N.Y. # SS-2056
                                                          -and-
                                                  Reese LLP
                                                  Michael R. Reese
                                                  100 West 93rd Street, 16th Floor
                                                  New York, NY 10025
                                                  Telephone: (212) 643-0500
                                                  Facsimile: (212) 253-4272
                                                  mreese@reesellp.com




                                      36
Case 1:19-cv-06551-MKB-PK Document 1 Filed 11/20/19 Page 37 of 37 PageID #: 37



1:19-cv-06551
United States District Court
Eastern District of New York

Lorenzo Benites, individually and on behalf of all others similarly situated,


                                         Plaintiff


        - against -


7-Eleven, Inc.,
                                          Defendant




                                           Complaint




                          Sheehan & Associates, P.C.
                           505 Northern Blvd., #311
                             Great Neck, NY 11021
                              Tel: (516) 303-0552
                              Fax: (516) 234-7800




Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: November 20, 2019
                                                                          /s/ Spencer Sheehan
                                                                           Spencer Sheehan
